Citation Nr: 0625368	
Decision Date: 08/17/06    Archive Date: 08/24/06

DOCKET NO.  04-15 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1981 
to September 2001.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska, which denied an increased evaluation in excess of 10 
percent for tinnitus.  Although the RO characterized the 
veteran's claim as an allegation of clear and unmistakable 
evidence in a previous rating decision, this was not alleged.  
See Russell v. Principi, 3 Vet. App. 310 (1992).  Therefore, 
the claim will be characterized as represented on the cover 
page.

A temporary stay was imposed in processing the veteran's 
claim for entitlement to compensation for tinnitus.  Based on 
recent resolution of ongoing litigation, the stay is now 
lifted.


FINDINGS OF FACT

The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2005); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO originally granted service connection for tinnitus in 
October 2001, assigning a 10 percent evaluation effective 
October 1, 2001.  In February 2003, the veteran's 
representative filed an increased rating claim for tinnitus.  
Specifically, the representative contends that the veteran is 
entitled to a 10 percent rating for each ear.  The RO denied 
the representative's request in March 2003, on the basis that 
under Diagnostic Code (DC) 6260 there is no provision for 
assignment of a separate 10 percent evaluation for tinnitus 
of each ear.  

During the course of this appeal, the U.S. Court of Appeals 
for Veterans Claims (CAVC) held that the pre-1999 and pre-
June 13, 2003 versions of DC 6260 required the assignment of 
dual ratings for bilateral tinnitus.  See Smith v. Nicholson, 
19 Vet. App. 63, 78 (2005).  VA appealed this decision to the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) and stayed the adjudication of tinnitus rating cases 
affected by the Smith decision.  On June 19, 2006, the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations.  
See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

VA regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
limit a veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Accordingly, the veteran's service-connected tinnitus has 
been assigned the maximum schedular rating available for 
tinnitus.  38 C.F.R. §4.87, Diagnostic Code 6260.  As there 
is no legal basis upon which to award separate schedular 
evaluations for tinnitus in each ear, the veteran's appeal 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
The provisions of the Veterans Claims Assistance Act have no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002). 




ORDER

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.





____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


